DETAILED ACTION
Claims 15-17 are withdrawn from consideration.  A complete action on the merits of pending claims 1-14 and 18-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 18 recite that the distal end of the sheath is closest to the cardiac interatrial septum, which is interpreted as a functional recitation.  However, both claims recite that the balloon overhangs the distal end of the balloon which would make the balloon the closest.  Further, a dilator is claimed that is inside of the sheath and punctures tissue, thus it would be extended past the distal end of the sheath.  Therefore, it is unclear which of these elements is more distal when the device is in use.  
Claims 2-14, 19, and 20 are rejected as being dependent on the independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maisano US 20140309675 (Maisano).
Regarding claim 1, Maisano teaches comprising: a sheath (Fig. 5D catheter 38/54) that defines at least one lumen therein (par. [0421] catheter lumen 52) and has a distal end that is closest to the cardiac interatrial septum of a patient when the transseptal insertion device is in use (Fig. 2) and a proximal end that is external to the 
Regarding claim 2, Maisano teaches wherein the balloon portion that overhangs and extends past the distal end of the sheath is the overhanging portion and the dilator is designed to remain sub-planar to the overhanging portion of the balloon until the dilator is extended to puncture the cardiac interatrial septum (Figs. 3C and 5D and par. [0421]).
Regarding claim 3, Maisano teaches wherein the sheath is made from malleable material capable of accommodating larger diameter devices within the lumen (par. [0103]).
Regarding claim 11, Maisano teaches further comprising an external stabilizer connected to the proximal end of the sheath that stabilizes the transseptal insertion device and substantially prevents unwanted movement of the transseptal insertion device (Fig. 1A handle 4 and par. [0407]).
Regarding claim 12, Maisano teaches wherein the balloon includes one or more radiopaque or echogenic markers (par. [0432]).
Regarding claim 14, Maisano teaches wherein the one or more markers include a ring-shaped marker (par. [0410]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano in view of Hartley et al US 20080132937 (Hartley).
Regarding claim 4, Maisano does not explicitly teach wherein the dilator includes a dilator seal that is greater in diameter than the lumen and provides a water-tight seal of the lumen while the dilator seal remains within the lumen.
Hartley, in an analogous device teaches, wherein the dilator includes a dilator seal (Fig. 3 widest part of dilator cone 8) that is greater in diameter than the lumen and provides a water-tight seal of the lumen while the dilator seal remains within the lumen (par. [0006] dilator cone provides a fluid tight seal at the end of the shaft).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dilator of Maisano to have a seal, as taught by Hartley.  This allows for elective blood flow through the lumen of the device (Hartley par. [0006]).  The seal being larger than the space it is sealing is known in the art.  For instance, a syringe the plunger is larger than the inside of the tube to keep it liquid tight.  
Regarding claim 5, Maisano teaches wherein the sheath further comprises inflation ports communicatively coupling the lumen to the balloon so that inflation liquid may be passed through lumen into the balloon, inflating the balloon (Fig. 5B there is no number for the part but the portion is enlarged).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano and Hartley, as applied to claim 5, and further in view of Kupiecki US 6440097 (Kupiecki).
Regarding claim 6, Maisano and Hartley do not explicitly teach wherein the dilator seal is located on the distal end of the dilator and moving the distal end of the dilator out of the lumen so that the dilator seal is external to the distal end of the sheath un-seals the lumen and causes the inflation liquid to flow out of the balloon and through the inflation ports, deflating the balloon.
Kupiechi, in an analogous balloon device, teaches using a seal (Fig. 1 valve 104) to close the end of the shaft (Fig. 1 lumen 111) and the balloon is inflated with the valve seated (col. 9 lines 46-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Maisano and Hartley to use a sliding valve since it is a known technique in the art for inflating a balloon (Chin in the related art also uses a sliding valve).  Since the seal of the valve is what makes the inflation possible it is capable of releasing the fluid when it is moved out of the seated position.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano in view of Kurth et al US 20150173794 (Kurth).
Regarding claims 7-10,  Maisano does not explicitly teach further comprising an energy source external to the proximal end of the sheath and operatively connected to the distal end of the dilator to deliver energy to the distal end of the dilator, wherein the dilator is designed to and is capable of precisely puncturing the cardiac interatrial septum using the energy delivered to the distal end of the dilator, wherein the energy source is a radio-frequency (RF) energy source and the energy delivered to the distal 
	Kurth, in an analogous insertion device, teaches where the dilator can have a bipolar or unipolar electrode configuration on it.  The power used is RF energy (par. [0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the RF power capabilities of Kurth into the dilator of Maisano to so the tissue can be heated, aiding in the puncturing of the cardiac tissue (Kurth par. [0093]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano in view of Beasley et al US 20150165170 (Beasley).
Regarding claim 13, Maisano does not explicitly teach wherein the one or more markers include a marker in the shape of an E.
Beasley, in an analogous device, teaches where the markers can be in the shape of an M, which is more or less a sideways E, or any other number or letter (par. [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the markers of Maisano to be the letter E or any other letter or number, as taught by Beasley, so that the user is aware of the location of the parts of the device (Beasley par. [0079]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano in view of Hartley and Kupiecki.
Regarding claim 18, Maisano teaches a sheath (Fig. 5D catheter 38/54) that defines at least one lumen therein (par. [0421] catheter lumen 52) and has a distal end 
Maisano does not explicitly teach wherein the dilator has a distal end and includes a dilator seal at the distal end that occludes the lumen when the dilator is sub-planar to the balloon overhang so that the balloon remains inflated after inflation fluid is passed through the lumen into the balloon and automatically deflates when the distal end of the dilator is extended sufficiently past the distal end of the sheath so that the dilator seal does not occlude the lumen.
Hartley, in an analogous device teaches, wherein the dilator includes a dilator seal (Fig. 3 widest part of dilator cone 8) that is greater in diameter than the lumen and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dilator of Maisano to have a seal, as taught by Hartley.  This allows for elective blood flow through the lumen of the device (Hartley par. [0006]).  The seal being larger than the space it is sealing is known in the art.  For instance, a syringe the plunger is larger than the inside of the tube to keep it liquid tight.
Hartley does not explicitly teach occludes the lumen when the dilator is sub-planar to the balloon overhang so that the balloon remains inflated after inflation fluid is passed through the lumen into the balloon and automatically deflates when the distal end of the dilator is extended sufficiently past the distal end of the sheath so that the dilator seal does not occlude the lumen.
Kupiechi, in an analogous balloon device, teaches using a seal (Fig. 1 valve 104) to close the end of the shaft (Fig. 1 lumen 111) and the balloon is inflated with the valve seated (col. 9 lines 46-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Maisano and Hartley to use a sliding valve since it is a known technique in the art for inflating a balloon (Chin in the related art also uses a sliding valve).  Since the seal of the valve is what makes the inflation possible it is capable of releasing the fluid when it is moved out of the seated position.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano, Hartley, and Kupiecki, as applied to claim 18, and further in view of Kupiecki US 6440097 (Kupiecki).
Regarding claims 19 and 20, Maisano does not explicitly teach further comprising an RF energy source external to the proximal end of the sheath and operatively connected to the distal end of the dilator to deliver RF energy to the distal end of the dilator wherein the dilator comprises a cap on the distal end of the dilator capable of applying the delivered RF energy to the cardiac interatrial septum and precisely puncturing the cardiac interatrial septum using the delivered RF energy.
Kurth, in an analogous insertion device, teaches where the dilator can have a bipolar or unipolar electrode configuration on it.  The power used is RF energy (par. [0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the RF power capabilities of Kurth into the dilator of Maisano, Hartley, and Kupiecki to so the tissue can be heated, aiding in the puncturing of the cardiac tissue (Kurth par. [0093]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chin US 4696304 col 4 line 67 to col 5 line 18 describes a sliding valve configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794